Citation Nr: 1500731	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for kidney disease, including as due to service-connected coronary artery disease.

2.  Entitlement to service connection for a vocal cord disability, including as due to service-connected coronary artery disease.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for erectile dysfunction, including as due to service-connected PTSD.

5.  Entitlement to service connection for hypothyroidism, including as due to service-connected PTSD.

6.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, including as due to service-connected PTSD.

7.  Entitlement to service connection for hypertension, including as due to service-connected PTSD.

8.  Whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia, including as due to service-connected PTSD.

9.  Entitlement to service connection for fibromyalgia, including as due to service-connected PTSD.

10.  Entitlement to an initial rating greater than 30 percent disabling between September 11, 2001, and August 7, 2002, greater than 60 percent disabling between December 1, 2002, and May 27, 2004, and greater than 30 percent disabling effective May 28, 2004, for coronary artery disease.

11.  Entitlement to an initial rating greater than 70 percent for PTSD.

12.  Entitlement to an effective date earlier than December 20, 2006, for a grant of service connection for mycosis fungoides.

13.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by foot damage.

14.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968, including in combat in the Republic of Vietnam.

This case has a long and complicated procedural history.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted, in pertinent part, the Veteran's claim of service connection for mycosis fungoides (cutaneous T-cell lymphoma (non-Hodgkin's lymphoma) as due to in-service herbicide exposure, assigning a 100 percent rating effective January 25, 2007.  The RO also denied, in pertinent part, the Veteran's requests to reopen previously denied claims of service connection for fibromyalgia, a disability manifested by foot damage (which the RO characterized as foot damage), and for left ear hearing loss.  The Veteran disagreed with this decision in November 2007, seeking an effective date earlier than January 25, 2007, for a grant of service connection for mycosis fungoides and reopening of his previously denied service connection claims.

This matter next is on appeal from an August 2007 rating decision in which the RO granted the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective December 22, 2006.  The RO also denied the Veteran's claim for a compensable disability rating for tinea versicolor.  The Veteran disagreed with this decision in November 2007.

In a September 2008 rating decision, the RO assigned an earlier effective date of December 20, 2006, for a grant of service connection for mycosis fungoides.  The RO also assigned a higher initial 70 percent rating effective December 22, 2006, for the Veteran's service-connected PTSD.  In statements attached to his November 2008 VA Form 9 (substantive appeal), the Veteran limited his appeal to the issues of entitlement to an effective date earlier than December 20, 2006, for a grant of service connection for mycosis fungoides, entitlement to an initial rating greater than 70 percent for PTSD, and whether new and material evidence had been received sufficient to reopen previously denied service connection claims for fibromyalgia, a disability manifested by foot damage, and for left ear hearing loss.  Thus, the Board finds that these issues are as stated on the title page of this decision.  (The Board notes parenthetically that, although the RO certified the issue of entitlement to a compensable disability rating for tinea versicolor for appellate review, the Veteran clearly did not perfect a timely appeal on this issue and it is no longer in appellate status.)

This matter next is on appeal from a September 2011 rating decision in which the RO granted service connection for coronary artery disease, assigning a 100 percent rating effective April 17, 2001, a 30 percent rating effective September 11, 2001, a 100 percent rating effective August 7, 2002, a 60 percent rating effective December 1, 2002, and a 30 percent rating effective May 28, 2004.  The Veteran disagreed with this decision in October 2011.  An RO hearing was held on the Veteran's appeal in May 2012 and a copy of the hearing transcript has been added to the record.  The Veteran requested that his appeal to reopen the previously denied service connection claims for a disability manifested by foot damage and for left ear hearing loss be withdrawn on the record at his May 2012 RO hearing.  He perfected a timely appeal in September 2012 and requested a Central Office Board hearing which was held in September 2014 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.  

This matter next is on appeal from a March 2012 rating decision in which the RO denied the Veteran's service connection claims for kidney disease and for a vocal cord disability, each including as due to service-connected coronary artery disease.  The Veteran disagreed with this decision in February 2013.  He perfected a timely appeal in June 2014.

This matter finally is on appeal from a January 2013 rating decision in which the RO denied the Veteran's service connection claims for COPD, erectile dysfunction, and for hypothyroidism, each including as due to service-connected PTSD.  The Veteran disagreed with this decision later in February 2013.  He perfected a timely appeal in June 2014.

The Board observes that, in an October 2002 rating decision, the RO denied the Veteran's service connection claim for fibromyalgia.  Although the Veteran initiated a timely disagreement with respect to this decision, he did not perfect a timely appeal, so the October 2002 rating decision became final.  The Board also observes that, in a July 2010 rating decision, the RO denied the Veteran's service connection claim for hypertension.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2014).  The Veteran also did not submit any statements relevant to either of these claims within 1 year of either the October 2002 rating decision or the July 2010 rating decision, respectively, which would render either decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases. The Board also recognizes the holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board notes that the Veteran has been diagnosed as having hypertension and fibromyalgia.  As opposed to facts in Velez, however, the Veteran consistently has pursued claims for service connection for hypertension and for fibromyalgia.  In that regard, the present request to reopen turns upon diagnoses and factual bases that were considered in prior decisions.  Therefore, the threshold question of whether new and material evidence has been submitted must be addressed.

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen service connection claims for hypertension and for fibromyalgia, each including as due to service-connected PTSD, are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

As is explained below in greater detail, new and material evidence has been received to reopen the previously denied service connection claims for hypertension and for fibromyalgia, each including as due to service-connected PTSD.  The issues of entitlement to service connection for kidney disease and for a vocal cord disability, each including as due to service-connected coronary artery disease, entitlement to service connection for COPD, erectile dysfunction, hypothyroidism, hypertension, and for fibromyalgia, each including as due to service-connected PTSD, entitlement to a higher initial rating for coronary artery disease, entitlement to an effective date earlier than December 20, 2006, for a grant of service connection for mycosis fungoides, and entitlement to a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a rating decision dated on October 29, 2002, the RO denied the Veteran's claim of service connection for fibromyalgia; although the Veteran timely disagreed with this decision, no appeal was perfected, and it became final.

2.  The evidence received since the October 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for fibromyalgia.

3.  In a rating decision dated on July 19, 2010, the RO denied the Veteran's claim of service connection for hypertension; this decision was not appealed and became final.

4.  The evidence received since the July 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.

5.  In statements on the record at his May 9, 2012, RO hearing, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal on the issues of whether new and material evidence has been received to reopen previously denied service connection claims for a disability manifested by foot damage and for left ear hearing loss.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied the Veteran's claim of service connection for fibromyalgia, is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the October 2002 rating decision in support of the claim of service connection for fibromyalgia is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The July 2010 rating decision, which denied the Veteran's claim of service connection for hypertension, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  Evidence received since the July 2010 rating decision in support of the claim of service connection for hypertension is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for withdrawal of an appeal by the Veteran have been met on the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for a disability manifested by foot damage and for left ear hearing loss.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's request to reopen previously denied service connection claims for hypertension and for fibromyalgia, each including as due to service-connected PTSD, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these new and material evidence claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Claims

The Veteran contends that new and material evidence has been received sufficient to reopen his previously denied service connection claim for hypertension and for fibromyalgia, each including as due to service-connected PTSD.  He specifically contends that he has submitted evidence demonstrating that he experiences current disability due to hypertension and fibromyalgia which is related to active service or, alternatively, was caused or aggravated by his service-connected PTSD.

Laws and Regulations

In October 2002, the RO denied, in pertinent part, the Veteran's service connection claim for fibromyalgia.  In July 2010, the RO denied, in pertinent part, the Veteran's service connection claim for hypertension.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  Although the Veteran timely disagreed with the October 2002 rating decision, he did not perfect an appeal; thus, the October 2002 rating decision became final.  The Veteran also did not initiate an appeal of the July 2010 rating decision and it became final.  The Veteran further did not submit any statements relevant to either of these claims within 1 year of either of these rating decisions which would render either decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claims of service connection for hypertension and for fibromyalgia may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claim for fibromyalgia on a VA Form 21-4138 which was date stamped as received by the RO on December 22, 2006.  He also filed an application to reopen his previously denied service connection for hypertension on a VA Form 21-4138 which was date stamped as received by the RO on June 15, 2012.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for fibromyalgia, the evidence before VA at the time of the prior final RO decision in October 2002 consisted of the Veteran's service treatment records and his post-service VA outpatient treatment records.  The RO noted that there was no diagnosis of fibromyalgia in the medical evidence of record.  The RO also noted that, after the Veteran failed to report for VA examinations scheduled in November 2001 and requested that these examinations be rescheduled after April 2002, he did not provide a forwarding mailing address.  Thus, the claim was denied.

The newly received evidence includes additional VA and private outpatient treatment records and the Veteran's lay statements and May 2012 RO hearing testimony.  A review of this evidence, including VA outpatient treatment records in Virtual VA, indicates that the Veteran was diagnosed as having probable fibromyalgia following VA outpatient treatment in February 2012.

The Veteran testified at his May 2012 RO hearing that he initially experienced fibromyalgia following his service separation in 1968.  He also testified that he had been treated for this disability for at least 19 years by a private physician.  See RO hearing transcript dated May 9, 2012, at pp. 10-15.

With respect to the Veteran's application to reopen a claim of service connection for hypertension, the evidence before VA at the time of the prior final RO decision in July 2010 consisted of his service treatment records and VA and private outpatient treatment records.  The RO noted that the Veteran's service treatment records showed no complaints of or treatment for hypertension at any time during active service.  The RO also noted that, although the Veteran's VA outpatient treatment records showed that he required continuous medication for control of elevated blood pressure (or hypertension), there was no evidence that he experienced current chronic hypertension which is related to active service.  Thus, the claim was denied.

The newly received evidence includes additional VA and private outpatient treatment records, a report of VA hypertension Disability Benefits Questionnaire (DBQ) in September 2012, and the Veteran's lay statements, his May 2012 RO hearing testimony, and his September 2014 Board hearing testimony.  The Veteran's newly received outpatient treatment records show continuing complaints of and treatment for hypertension.  

The Veteran testified at his May 2012 RO hearing that he was on medication for his hypertension.  See RO hearing transcript dated May 9, 2012, at pp. 26.

On VA hypertension DBQ in September 2012, the Veteran reported that he had experienced hypertension "for about 30 years" and had been on medication for that time period.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He noted that the Veteran's treatment plan included taking continuous medication for hypertension.  The Veteran's blood pressure was 127/68 in May 2012, 130/70 in June 2012, and 140/68 at this examination.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was related to active service, including as due to service-connected PTSD.  The rationale was:

The Veteran has essential hypertension that is not considered service connected.  Essential hypertension does not have a cause but is  a disease independent of other medical conditions.  The issue of aggravation also needs to be examined.  In this case, the Veteran has a diagnosis of PTSD.  If PTSD were aggravating his hypertension, there would be evidence in the record that treatment for his PTSD helped control his hypertension.  There is very little evidence in the record that the Veteran has been treated for PTSD making any association between his hypertension and depression speculative at best. 

The diagnosis was hypertension.

The Veteran testified at his September 2014 Board hearing that he had been diagnosed as having hypertension with 1 year of his service separation.  See Board hearing transcript dated September 8, 2014, at pp. 3-4.  The Veteran also testified generally that a large amount of medical evidence either was missing from his claims file or had not yet been obtained or associated with it by VA.

With respect to the Veteran's request to reopen his previously denied service connection claims for hypertension and for fibromyalgia, each including as due to service-connected PTSD, the Board notes that the record evidence at the time of the October 2002 and July 2010 rating decisions did not indicate that the Veteran experienced any disability due to either hypertension or fibromyalgia, respectively, which could be attributed to active service.  The evidence received since October 2002 (for fibromyalgia) and July 2010 (for hypertension) now indicates that, in fact, the Veteran experiences current disability due to both hypertension and fibromyalgia which could be attributed to active service.  This evidence is new, in that it has not been submitted to agency adjudicators previously, and it is material, in that it tends to relate to unestablished facts and raises a reasonable possibility of substantiating the claims of service connection for hypertension and for fibromyalgia, each including as due to service-connected PTSD.  In summary, Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for hypertension and for fibromyalgia, each including as due to service-connected PTSD, are reopened.

Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  In this case, the Veteran stated at the outset of his May 2012 RO hearing that he wanted to withdraw the appeal to reopen previously denied service connection claims for foot damage and for left ear hearing loss.  See RO hearing transcript dated May 9, 2012, at pp. 3.  There remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for hypertension, including as due to service-connected PTSD, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for fibromyalgia, including as due to service-connected PTSD, is reopened; to this extent only, the appeal is granted.

The issue of whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by foot damage is dismissed.

The issue of whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss is dismissed.


REMAND

The Veteran contends that he incurred kidney disease, a vocal cord disability, COPD, erectile dysfunction, hypothyroidism, hypertension, and fibromyalgia during active service.  He alternatively contends that his service-connected coronary artery disease caused or aggravated (permanently worsened) his kidney disease and vocal cord disability.  He also alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his COPD, erectile dysfunction, hypothyroidism, hypertension, and fibromyalgia.  He further contends that his service-connected coronary artery disease and service-connected PTSD are more disabling than currently evaluated.  Having reviewed the voluminous record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

First, the Board notes initially that the Veteran's service representative stated at the outset of the Veteran's September 2014 Board hearing that there were potentially a large number of treatment records that were missing, potentially lost, or not yet associated with his claims file.  Because this part of the September 2014 Board hearing transcript is confusing at best, the Board will reproduce what the Veteran's service representative stated at the hearing in its entirety:

VA represents that it has records from October 1968 to 1988 but initially VA represented that those records were in fact destroyed.  They had no access to them at all.  And then shortly before adjudicating the claim...VA...had in fact obtained service records from October 1966 to 1988, which we contend is not the case.  Before...VA did make its...final adjudication, the evidence of record states that service treatment records dated October 1966 through August 1968 were reviewed, when in fact there's no mention of those records at all because...the Veteran was told those records were destroyed.  They were not...available even after a search...through the archives.

See Board hearing transcript dated September 8, 2014, at pp. 2-3.  The Veteran testified in September 2014 that he currently was being treated at Froedtert Hospital in Milwaukee, Wisconsin.  Id., at pp. 5.  He also testified:

The medical records I asked for from the VA from October 1966 to January 1, 2008, the claim was that the records from '66 to '88 were burned.  And there was record [sic] of medical treatment from '66 to '88.  They did send me records from '88 to 2008 but none of the information that I requested was in those records.  And the critical records were treatment from the VA from approximately September 1968 to present...So there's about 10 to 12 years of medical records that the VA claims to be lost yet.  In here [sic] it says service treatment records dated October '66 through August '68 is part of the evidence that they submitted.  

Id., at pp. 14-15.  The Veteran testified further that he initially was seen at the VA Medical Center in Milwaukee, Wisconsin ("VAMC Milwaukee"), in approximately November 1968.  Id., at pp. 19.  

A review of the Veteran's voluminous claims file indicates that, in response to a request for records dated in 1969 and in 1986, VAMC Milwaukee notified the RO in September 2003 that it had no records for the Veteran dated during either of those 2 years.  (The Board notes parenthetically that it is unclear why the RO only requested records from VAMC Milwaukee for these 2 specific years.)  The Veteran's records from Froedtert Hospital in Milwaukee, Wisconsin, currently associated with his claims file are dated only through 2011.  Contrary to the statements made by the Veteran and his service representative in September 2014, it appears that all of the Veteran's available service treatment records from his period of active service between October 1966 and August 1968 currently are associated with his claims file.  It does not appear that these records burned up in the July 1973 fire at the NPRC.  The Board next notes that, although the Social Security Administration (SSA) notified VA in February 2005 that the Veteran's SSA folder had been destroyed, it also appears that all of his SSA records currently are associated with his claims file.  Finally, it appears that there are VA treatment records dated between the Veteran's separation from service in October 1968 and 1988 or 2008 currently associated with his claims file.

Having reviewed the record evidence, to include the statements and testimony provided by the Veteran and his service representative at the September 2014 hearing, it is unclear to the Board what, if any, potentially relevant treatment records (whether VA or private) may be missing from the Veteran's claims file.  Unfortunately, the statements made on the record by the Veteran and his service representative at the September 2014 Board hearing do not indicate with any precision the date(s) of the allegedly missing and potentially relevant medical evidence (as outlined above).  The Board notes in this regard that the United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Court also has held that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although it appears that VA has associated all of the Veteran's available service treatment records and SSA records with his claims file, the Board finds that, on remand, the AOJ should contact the Veteran and/or his service representative and request that they identify specifically which kind of records (VA or private) allegedly are missing and potentially relevant to his appeal and the date(s) of these records.  If, and only if, this clarification is received from either the Veteran or his service representative, then the AOJ will need to conduct additional development in order to attempt to obtain these records (as discussed in more detail below).

With respect to the Veteran's service connection claims for kidney disease and a vocal cord disability, each including as secondary to service-connected coronary artery disease, the Board notes that, at his most recent VA examinations in January and February 2012, respectively, addressing these claimed disabilities, the VA examiners were not asked to address and did not address the issues of whether kidney disease and a vocal cord disability were related to the Veteran's active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Having reviewed the January and February 2012 VA examinations, the Board finds that they are inadequate for purposes of adjudicating the claims of entitlement to service connection for kidney disease and for a vocal cord disability, each including as due to service-connected coronary artery disease.  The Board also finds that, on remand, the Veteran should be scheduled for new VA examinations to address the contended etiological relationships between kidney disease, a vocal cord disability, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's service connection claim for erectile dysfunction, including as due to service-connected PTSD, the Board notes that, at his most recent VA male reproductive system conditions DBQ in September 2012, the VA examiner provided the following rationale for his negative nexus opinion concerning the contended etiological relationship between erectile dysfunction and active service, including as due to service-connected PTSD: "The Veteran stated that he had erectile dysfunction since leaving Vietnam but that it got much worse after his [aneurysm] in 2002.  The Veteran is not taking any medication to treat his PTSD that would lead to erectile dysfunction.  PTSD by itself is not known to cause erectile dysfunction."  This rationale suggests that the September 2012 VA examiner found the lack of treatment for erectile dysfunction between the Veteran's separation from service and his post-service aneurysm in 2002 to be persuasive support for his negative nexus opinion.  The Board notes in this regard that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Because the rationale provided by the September 2012 VA examiner violated the Court's holdings in Buchanan and Barr, the Board finds that the September 2012 VA male reproductive system conditions DBQ is inadequate for purposes of adjudicating the Veteran's service connection claim for erectile dysfunction, including as due to service-connected PTSD.  Accordingly, the Board also finds that, on remand, the Veteran should be scheduled for a new VA examination which addresses the contended etiological relationship between erectile dysfunction and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.

With respect to the Veteran's reopened service connection claim for hypertension, including as due to service-connected PTSD, the Board notes that, following his most recent VA hypertension DBQ in September 2012, the VA examiner opined that it was less likely than not that hypertension was caused or aggravated by active service, including as due to service-connected PTSD (as noted above).  As also noted above, this examiner stated in part as his rationale, "There is very little evidence in the record that the Veteran has been treated for PTSD making any association between his hypertension and depression speculative at best."  (Emphasis added.)  The Board finds the rationale provided by the September 2012 VA hypertension DBQ examiner to be less than probative.  First, a review of the Veteran's voluminous claims file shows that he has been treated repeatedly since his service separation for his service-connected PTSD, so it appears that the VA examiner's statement that there was "very little evidence in the record that the Veteran has been treated for PTSD" is not supported by the clinical evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that value of physician's statement dependent, in part, upon extent to which it reflects "clinical data or other rationale to support his opinion"); and Black v. Brown, 5 Vet. App. 177, 180 (1995) (finding medical opinion inadequate when unsupported by clinical evidence).  Second, the Court has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom, 12 Vet. App. at 185 (holding that medical opinion based on speculation, without supporting clinical data or other rationale, does not provide required degree of medical certainty).  Thus, the Board finds that, because the September 2012 VA hypertension DBQ is inadequate for VA adjudication purposes, on remand, the Veteran should be scheduled for a new VA examination which addresses the contended etiological relationship between hypertension and active service, including as due to service-connected PTSD.

With respect to the Veteran's reopened service connection claim for fibromyalgia, including as due to service-connected PTSD, the Board again notes that there is a current diagnosis of fibromyalgia in the Veteran's electronic VA medical records in Virtual VA.  To date, however, the Veteran has not been scheduled for appropriate VA examination to determine the nature and etiology of his fibromyalgia.  The Board notes in this regard that VA's duty to assist includes scheduling an examination where necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his fibromyalgia.

Finally, with respect to the Veteran's higher initial rating claims for coronary artery disease and for PTSD, the Board notes that he essentially contends that both of these disabilities have worsened since his most recent VA examinations.  A review of the Veteran's voluminous claims file shows that the most recent VA examination for coronary artery disease occurred in January 2010 and a VA examiner subsequently addressed the nature and severity of his service-connected coronary artery disease in an opinion dated in September 2011.  It also appears that the Veteran's most recent VA examination for PTSD occurred in May 2008.  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations for coronary artery disease and for PTSD, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of his service-connected coronary artery disease and his service-connected PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to clarify the types (whether VA or private) and dates (month and year) of treatment records that he alleges are missing and potentially relevant to his appeal.  Ask the Veteran to identify all VA and non-VA clinicians who have treated him for kidney disease, a vocal cord disability, COPD, erectile dysfunction, hypothyroidism, hypertension, coronary artery disease, PTSD, or fibromyalgia since his service separation.  Advise the Veteran not to resubmit copies of any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any records that may be available from Froedtert Hospital in Milwaukee, Wisconsin.  Notify the Veteran that his complete service treatment records and Social Security Administration (SSA) records already have been obtained and associated with his claims file.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If, and only if, the Veteran and/or his service representative identify the dates (month and year) of VA medical records allegedly missing and potentially relevant to his appeal, then contact the appropriate Federal records repository and request these identified records.  If these identified records have been retired, then ask the appropriate Federal records repository to recall them.  A copy of any request(s) for VA treatment records identified by the Veteran and/or his service representative, and any reply, to include any records obtained, should be included in the claims file.

3.  If, and only if, the Veteran and/or his service representative identifies the dates (month and year) of private medical records allegedly missing and potentially relevant to his appeal and also provides a signed medical records release form for the identified records, then contact the appropriate private provider and request these identified records.  If the identified private records are not available, then a negative response is requested.  A copy of any request(s) for identified private medical records, and any reply, to include a negative reply and/or any records obtained, should be included in the claims file.

4.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his kidney disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that kidney disease, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected coronary artery disease caused or aggravated (permanently worsened) his kidney disease, if present.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred kidney disease during active service.  The examiner also is advised that the Veteran alternatively contends that his service-connected coronary artery disease caused or aggravated (permanently worsened) his kidney disease.

5.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his vocal cord disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any vocal cord disability currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a vocal cord disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected coronary artery disease caused or aggravated (permanently worsened) his vocal cord disability, if present.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred a vocal cord disability during active service.  The examiner also is advised that the Veteran alternatively contends that his service-connected coronary artery disease caused or aggravated (permanently worsened) his vocal cord disability.

6.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his erectile dysfunction.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his erectile dysfunction, if present.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred erectile dysfunction during active service.  The examiner also is advised that the Veteran alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his erectile dysfunction.  The examiner is advised further that the lack of contemporaneous records documenting complaints of or treatment for erectile dysfunction is not persuasive support for finding that this disability is not related to active service.

7.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  To the extent possible, the examiner is asked to distinguish between symptomatology attributable to the Veteran's service-connected coronary artery disease and hypertension, if present.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his hypertension, if present.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred hypertension during active service.  The examiner also is advised that the Veteran alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his hypertension.  The examiner is advised further that the Veteran has been treated extensively for his service-connected PTSD since his service separation.

8.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his fibromyalgia.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that fibromyalgia, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his fibromyalgia, if present.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

The examiner is advised that the Veteran contends that he incurred fibromyalgia during active service.  The examiner also is advised that the Veteran alternatively contends that his service-connected PTSD caused or aggravated (permanently worsened) his fibromyalgia. 

9.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected coronary artery disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected coronary artery disease is manifested by more than 1 episode of acute congestive heart failure in the past year or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The examiner also is asked to state whether the Veteran's service-connected coronary artery disease is manifested by chronic congestive heart failure or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  A complete rationale must be provided for any opinions expressed.

10.  Schedule the Veteran for updated examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected PTSD is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  A complete rationale must be provided for any opinions expressed.

11.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

12.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


